                         Case 2:19-cv-02631-KJM-DB Document 66 Filed 08/27/20 Page 1 of 7


                    1 DOWNEY BRAND LLP
                      ROBERT P. SORAN (Bar No. 169577)
                    2 JANLYNN R. FLEENER (Bar No. 169385)
                      ASHLEY M. BOULTON (Bar No. 285305)
                    3 rsoran@downeybrand.com
                      jfleener@downeybrand.com
                    4 aboulton@downeybrand.com
                      621 Capitol Mall, 18th Floor
                    5 Sacramento, California 95814
                      Telephone: 916.444.1000
                    6 Facsimile: 916.444.2100

                    7 Attorneys for Plaintiff
                      Goose Pond Ag, Inc.
                    8
                      LAW OFFICES OF BRUNN & FLYNN
                    9 GERALD E. BRUNN (Bar No. 107004)
                      928 12TH Street, Suite 200
                   10 Modesto, CA 95354
                      Telephone: 209.521.2133
                   11 Facsimile: 209.521.7584
                      gbrunn@brunn-flynn.com
                   12
DOWNEY BRAND LLP




                      BRISCOE IVESTER & BAZEL LLP
                   13 DAVID M. IVESTER (Bar No. 76863)
                      LAWRENCE S. BAZEL (Bar No. 114641)
                   14 PETER PROWS (Bar No. 257819)
                      KELSEY L. CAMPBELL (Bar No. 324015)
                   15 235 Montgomery Street, Suite 935
                      San Francisco, CA 94104
                   16 Telephone: 415.402.2700
                      Facsimile: 415.398.5630
                   17 divester@briscoelaw.net
                      lbazel@briscoelaw.net
                   18 pprows@briscoelaw.net
                      kcampbell@briscoelaw.net
                   19
                      Attorneys for Defendants
                   20 Duarte Nursery, Inc., James Duarte, and John Duarte

                   21                               UNITED STATES DISTRICT COURT

                   22               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                   23 Goose Pond Ag, Inc.,                              No. 2:19-CV-02631-KJM-DB

                   24                 Plaintiff,                        STIPULATION REGARDING
                                                                        DISCOVERY OF ELECTRONICALLY
                   25          v.                                       STORED INFORMATION AND
                                                                        DISCOVERY PROCEDURES; AND
                   26 Duarte Nursery, Inc., a California corporation;   ORDER
                      James Duarte, an individual; John Duarte, an
                   27 individual; and DOES 1 through 25, inclusive,

                   28                 Defendants.

                          STIPULATION RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION AND DISCOVERY
                                                       PROCEDURES AND ORDER
                         Case 2:19-cv-02631-KJM-DB Document 66 Filed 08/27/20 Page 2 of 7


                    1          WHEREAS, the Parties have met and conferred and filed an Updated Joint Status Report

                    2 and Discovery Plan (ECF No. 55);

                    3          WHEREAS, the Parties appeared before the Court at the August 14, 2020 status

                    4 conference and received procedural direction (ECF No. 61);

                    5          WHEREAS, as set forth in the Updated Joint Status Report and Discovery Plan, the Parties

                    6 mutually seek to address and streamline certain elements of discovery procedure and electronically

                    7 stored information as described further below, and to better define the scope of their obligations

                    8 with respect to such information and materials; and

                    9          WHEREAS, consistent with the Updated Joint Status Report and Discovery Plan and the

                   10 Court’s direction, the Parties enter into this Stipulation with the request that the Court enter it as

                   11 an Order,

                   12          NOW THEREFORE, it is hereby STIPULATED and ORDERED as follows:
DOWNEY BRAND LLP




                   13          A.      DISCOVERY OF ELECTRONICALLY STORED INFORMATION

                   14                          Preservation Not Required for ESI That Is Not Reasonably Accessible.

                   15                          a.   Except as provided in subparagraph b below, the Parties need not

                   16 preserve the following categories of electronically stored information for this litigation:

                   17                                i. Data stored in a backup system for the purpose of system recovery

                   18 or information restoration, including but not limited to, disaster recovery backup tapes, continuity

                   19 of operations systems, and data or system mirrors or shadows, if such data are routinely deleted or

                   20 written over in accordance with an established routine system maintenance practice;

                   21                                ii. Instant messages, such as messages sent on AOL Instant

                   22 Messenger or Microsoft Communicator;

                   23                               iii. Electronic mail sent to or from a personal digital assistant

                   24 (“PDA”), smartphone (e.g., BlackBerry, iPhone), or tablet (e.g. iPad) provided that a copy of such

                   25 email is routinely saved elsewhere;

                   26                               iv. Other electronic data stored on a PDA, smartphone, or tablet such

                   27 as calendar or contact data or notes, provided that a copy of such information is routinely saved

                   28 elsewhere;
                                                                          2
                          STIPULATION RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION AND DISCOVERY
                                                       PROCEDURES AND ORDER
                         Case 2:19-cv-02631-KJM-DB Document 66 Filed 08/27/20 Page 3 of 7


                    1                                v. Logs of calls made from cellular phones;

                    2                               vi. Deleted computer files, whether fragmented or whole;

                    3                              vii. Data stored in random access memory (“RAM”), cache memory,

                    4 or in temporary or cache files, including internet history, web browser cache and cookie files,

                    5 wherever located;

                    6                              viii. Data stored on photocopiers, scanners, and fax machines;

                    7                               ix. Server, system, or network logs;

                    8                                x. Electronic data temporarily stored by scientific equipment or

                    9 attached devices, provided that the data that is ordinarily preserved as part of a laboratory report is,

                   10 in fact, preserved in its ordinary location and form; and

                   11                         b.   Notwithstanding subparagraph a. above, if on the date of this

                   12 Stipulation and Order any Party has a policy that results in the routine preservation of any of the
DOWNEY BRAND LLP




                   13 categories of information identified in subparagraph a, such Party shall continue to preserve such

                   14 information in accordance with its policy.

                   15                         c.   Nothing in this Stipulation and Order prevents any Party from

                   16 asserting, in accordance with the Federal Rules of Civil Procedure, that other categories of ESI are

                   17 not reasonably accessible within the meaning of Rule 26(b)(2)(B).

                   18                         No Discovery.

                   19          Except as provided below in paragraph A.3 and Part B below, the Parties shall not seek

                   20 discovery of items that need not be preserved pursuant to paragraphs A.1. above.

                   21                         No Offering into Evidence without Disclosure.

                   22          The Parties shall not offer into evidence for any purpose in this litigation any item that

                   23 need not be preserved pursuant to paragraphs A.1. above, unless the Party has disclosed the item

                   24 pursuant to Rule 26 with adequate time to allow other Parties to conduct discovery on the item.

                   25          B.      DISCOVERY PROCEDURE.

                   26          The following procedures apply to producing documents or ESI and controls over any

                   27 prior instructions provided in requests for the production of documents served prior to the date of

                   28
                                                                          3
                          STIPULATION RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION AND DISCOVERY
                                                       PROCEDURES AND ORDER
                         Case 2:19-cv-02631-KJM-DB Document 66 Filed 08/27/20 Page 4 of 7


                    1 this Stipulation and Order. Compliance with these procedures shall constitute compliance with

                    2 Federal Rule of Civil Procedure 34(b)(2)(e).

                    3          1.     The Parties shall serve all discovery requests and responses on all counsel of record

                    4 at their email addresses as registered with ECF. Further, the Parties propose that all discovery

                    5 requests be accompanied by a Word version.

                    6          2.     Documents printed on paper that is 11 x 17 inches or smaller shall be scanned and

                    7 the files produced via Dropbox or similar electronic method, unless the files to be produced

                    8 exceed the size limitations for the agreed method. In such case, the documents will be produced

                    9 on CD ROM, DVD ROM, or external hard drive. Documents printed on larger paper may, at the

                   10 Producing Party’s discretion, be produced on paper. Documents produced on paper must be

                   11 produced as they are kept in the ordinary course of business or must be organized and labeled to

                   12 correspond to the categories in the request; alternatively, Documents produced on paper must be
DOWNEY BRAND LLP




                   13 organized by custodian and maintained in the order in which they appear in the files of the

                   14 custodian.

                   15          3.     Paper documents that are produced on disc shall be scanned as 300 dpi PDF files, in

                   16 color if the original is in color.

                   17          4.     Word, WordPerfect, and other word processing files will be converted to searchable

                   18 PDF files. If the document contains comments or tracked changes that are not part of the ordinary

                   19 text, the producing Party shall either generate a searchable PDF based on how the document

                   20 appears when first opened using view settings contained in the file or the producing Party shall

                   21 produce the native file. If a PDF is produced, the receiving Party shall have the option, after

                   22 reviewing the produced PDF, to request the native file.

                   23          5.     Microsoft PowerPoint files will be produced in searchable PDFs. The receiving

                   24 Party may, after reviewing the produced PDFs, request the native files.

                   25          6.     E-mail and attachments should be converted to searchable PDFs. E-mail attachments

                   26 shall be processed as though they were separate documents, and a cross reference file shall include

                   27 a field in which the producing Party shall identify, for each e-mail, the Bates range of any

                   28 attachment.
                                                                         4
                           STIPULATION RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION AND DISCOVERY
                                                        PROCEDURES AND ORDER
                         Case 2:19-cv-02631-KJM-DB Document 66 Filed 08/27/20 Page 5 of 7


                    1          7.    If the production includes Microsoft Excel files and other spreadsheets, the

                    2 producing Party shall either generate searchable PDFs or the native files. If a PDF is produced,

                    3 the receiving Party may, after reviewing the spreadsheets, request the native files.

                    4          8.    Digital photographs will be produced as full color image files at their original

                    5 resolution or as PDFs. The receiving Party may, after reviewing the photographs, request the

                    6 native files along with any associated locational information (such as Global Positioning System

                    7 (“GPS”) data).

                    8          9.    Before any Party produces any other kinds of electronic data, including data from

                    9 databases, CAD drawings, GIS data, videos, etc., the Parties will meet and confer to determine a

                   10 reasonably useable form for the production.

                   11          10.   Except as stated above, a Party need not produce the same ESI in more than one

                   12 form.
DOWNEY BRAND LLP




                   13          11.   “Duplicate,” when used to describe either an electronic or hard copy document,

                   14 means that the document does not show at least one facial change, such as the inclusion of

                   15 highlights, underlining, marginalia, total pages, attachments, markings, revisions, or the inclusion

                   16 of tracked changes.

                   17                         a.      Deduplication of e-mail.

                   18          The Parties may use a widely accepted method of deduplication, including comparing the

                   19 to, from, date, and time fields of e-mails and may produce only one copy from each set of

                   20 duplicates.

                   21                         b.      Deduplication of ESI other than e-mail.

                   22          With respect to ESI other than e-mail, the Parties may use a widely accepted method of

                   23 deduplication, such as using MD5 or SHA-1 hash values calculated before the files are collected

                   24 for discovery and need only produce one copy.

                   25          C.      STIPULATION TREATED AS BINDING.

                   26          The Parties agree to continue to treat the foregoing stipulation as controlling pending the

                   27 Court’s consideration of it.

                   28
                                                                         5
                          STIPULATION RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION AND DISCOVERY
                                                       PROCEDURES AND ORDER
                         Case 2:19-cv-02631-KJM-DB Document 66 Filed 08/27/20 Page 6 of 7


                    1 RESPECTFULLY SUBMITTED,

                    2
                        DATED: August 26, 2020            DOWNEY BRAND LLP
                    3

                    4

                    5                                     By:         /s/ Robert P. Soran
                                                                             ROBERT P. SORAN
                    6                                                      JANLYNN R. FLEENER
                                                                             Attorneys for Plaintiff
                    7                                                        Goose Pond Ag, Inc.
                    8
                        DATED: August 26, 2020
                    9                                     LAW OFFICES OF BRUNN & FLYNN

                   10

                   11                                     By:         /s/ Gerald E. Brunn
                   12                                                         GERALD E. BRUNN
DOWNEY BRAND LLP




                                                                Attorneys for Duarte Nursery, Inc., James Duarte,
                   13                                                           and John Duarte

                   14 DATED: August 26, 2020
                                                          BRISCOE IVESTER & BAZEL LLP
                   15

                   16

                   17                                     By:         /s/ Kelsey L. Campbell
                                                                              DAVID M. IVESTER
                   18                                                           PETER PROWS
                                                                           KELSEY L. CAMPBELL
                   19
                                                                Attorneys for Duarte Nursery, Inc., James Duarte,
                   20                                                           and John Duarte

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
                                                                6
                          STIPULATION RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION AND DISCOVERY
                                                       PROCEDURES AND ORDER
                        Case 2:19-cv-02631-KJM-DB Document 66 Filed 08/27/20 Page 7 of 7


                    1                                            ORDER

                    2     Pursuant to the parties’ stipulation, IT IS SO ORDERED.

                    3 DATED: August 26, 2020            /s/ DEBORAH BARNES
                                                        UNITED STATES MAGISTRATE JUDGE
                    4

                    5

                    6

                    7

                    8

                    9

                   10

                   11

                   12
DOWNEY BRAND LLP




                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
                                                                    7
                         STIPULATION RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION AND DISCOVERY
                                                      PROCEDURES AND ORDER
